SECOND AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of the 1st day of February, 2011, to the Fund Accounting Servicing Agreement, dated as of October 15, 2009, as amended February 8, 2010 (the "Agreement"), is entered into by and between SPECIAL OPPORTUNITIES FUND, INC., a Maryland corporation (the “Fund”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Fund and USBFS desire to amend the Agreement; and NOW THEREFORE, the Fund and USBFS agree as follows: Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. SPECIAL OPPORTUNITIES FUND, INC.
